Name: Council Directive 88/562/EEC of 8 November 1988 amending Directive 82/606/EEC relating to the organization by Member States of surveys on the earnings of permanent and seasonal workers employed in agriculture
 Type: Directive
 Subject Matter: farming systems;  economic analysis;  labour market
 Date Published: 1988-11-15

 Avis juridique important|31988L0562Council Directive 88/562/EEC of 8 November 1988 amending Directive 82/606/EEC relating to the organization by Member States of surveys on the earnings of permanent and seasonal workers employed in agriculture Official Journal L 309 , 15/11/1988 P. 0033 - 0033 Finnish special edition: Chapter 3 Volume 27 P. 0212 Swedish special edition: Chapter 3 Volume 27 P. 0212 *****COUNCIL DIRECTIVE OF 8 NOVEMBER 1988 AMENDING DIRECTIVE 82/606/EEC RELATING TO THE ORGANIZATION BY MEMBER STATES OF SURVEYS ON THE EARNINGS OF PERMANENT AND SEASONAL WORKERS EMPLOYED IN AGRICULTURE ( 88/562/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY, AND IN PARTICULAR ARTICLE 213 THEREOF, WHEREAS DIRECTIVE 82/606/EEC ( 1 ) PROVIDES THAT MEMBER STATES SHALL CONDUCT IN 1988 A SURVEY ON THE EARNINGS OF PERMANENT AND SEASONAL WORKERS EMPLOYED IN AGRICULTURE; WHEREAS THE ABOVEMENTIONED DIRECTIVE PROVIDES THAT PARTICIPATION BY THE COMMUNITY IN THE COSTS OF THE SURVEY SHALL CEASE AFTER 1986; WHEREAS THE ACCESSION OF THE NEW MEMBER STATES AND THE EXTENSION OF THE SURVEY TO NON-PERMANENT WORKERS MAKES IT NECESSARY TO PROVIDE FOR PARTICIPATION IN THE COSTS TO CONTINUE FOR THE 1988 SURVEY, HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 ARTICLES 7 AND 8 OF DIRECTIVE 82/606/EEC ARE HEREBY REPLACED BY THE FOLLOWING : "ARTICLE 7 MEMBER STATES SHALL RECEIVE, IN RESPECT OF THE SURVEYS CARRIED OUT UP TO 1988 INCLUSIVE, A FLAT-RATE SUM FOR EACH HOLDING SURVEYED . THIS SUM SHALL BE CHARGED AGAINST APPROPRIATIONS ALLOCATED FOR THIS PURPOSE IN THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES . ARTICLE 8 THE COUNCIL SHALL REVIEW THIS DIRECTIVE FOR THE FIRST TIME AT THE BEGINNING OF 1990 . TO THIS END, THE COMMISSION SHALL SUBMIT A REPORT TO THE COUNCIL NO LATER THAN THE BEGINNING OF 1990 ON THE EXPERIENCE GAINED IN CARRYING OUT THE SURVEYS PROVIDED FOR PURSUANT TO THIS DIRECTIVE . THIS REPORT SHALL BE ACCOMPANIED BY PROPOSALS CONCERNING THE ARRANGEMENTS TO BE IMPLEMENTED, IF REQUIRED, FOR SUBSEQUENT YEARS ( FOLLOWING 1990 ).' ARTICLE 2 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS, 8 NOVEMBER 1988 . FOR THE COUNCIL THE PRESIDENT A . PEPONIS ( 1 ) OJ NO L 247, 23 . 8 . 1982, P . 22 .